Quillian, Presiding Judge.
These appeals involve the defendant’s convictions for two traffic offenses: appeal 68123 was taken from defendant’s conviction for operating a motor vehicle the wrong way on a one-way street; appeal 68125 was taken from defendant’s conviction for operating a motor vehicle under the influence of intoxicants.
The attorney for appellant has sought to withdraw as counsel on the grounds that such appeals are wholly frivolous. The requirements of Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) having been met, we have granted counsel’s motion to withdraw. The clerk of this court by letter has notified defendant of his counsel’s withdrawal and of his options by reasons thereof.
In addition, we have fully examined the record and have determined independently that there are no errors of law. We have also considered the summary of evidence and find from the proof adduced that a rational trier of fact could have found the defendant guilty beyond a reasonable doubt.

Judgments affirmed.


Birdsong and Corley, JJ., concur.